
	
		II
		Calendar No. 192
		112th CONGRESS
		1st Session
		H. R. 2681
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 11, 2011
			Received; read the first time
		
		
			October 12, 2011
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To provide additional time for the
		  Administrator of the Environmental Protection Agency to issue achievable
		  standards for cement manufacturing facilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cement Sector Regulatory Relief Act of
			 2011.
		2.Legislative
			 stay
			(a)Establishment of
			 standardsIn place of the
			 rules specified in subsection (b), and notwithstanding the date by which such
			 rules would otherwise be required to be promulgated, the Administrator of the
			 Environmental Protection Agency (in this Act referred to as the
			 Administrator) shall—
				(1)propose regulations for the Portland cement
			 manufacturing industry and Portland cement plants subject to any of the rules
			 specified in subsection (b)—
					(A)establishing
			 maximum achievable control technology standards, performance standards, and
			 other requirements under sections 112 and 129, as applicable, of the Clean Air
			 Act (42 U.S.C.
			 7412, 7429); and
					(B)identifying
			 non-hazardous secondary materials that, when used as fuels or ingredients in
			 combustion units of such industry and plants are solid waste under the Solid
			 Waste Disposal Act (42 U.S.C. 6901 et seq.; commonly
			 referred to as the Resource Conservation and Recovery Act) for
			 purposes of determining the extent to which such combustion units are required
			 to meet the emissions standards under section 112 of the Clean Air Act
			 (42 U.S.C.
			 7412) or the emission standards under section 129 of such Act
			 (42 U.S.C.
			 7429); and
					(2)finalize the regulations on the date that
			 is 15 months after the date of the enactment of this Act.
				(b)Stay of earlier
			 rules
				(1)The following rule is of no force or
			 effect, shall be treated as though such rule had never taken effect, and shall
			 be replaced as described in subsection (a): National Emission Standards
			 for Hazardous Air Pollutants from the Portland Cement Manufacturing Industry
			 and Standards of Performance for Portland Cement Plants, published at
			 75 Fed. Reg. 54970 (September 9, 2010).
				(2)The following rules are of no force or
			 effect, shall be treated as though such rules had never taken effect, and shall
			 be replaced as described in subsection (a), insofar as such rules are
			 applicable to the Portland cement manufacturing industry and Portland cement
			 plants:
					(A)Standards
			 of Performance for New Stationary Sources and Emission Guidelines for Existing
			 Sources: Commercial and Industrial Solid Waste Incineration Units,
			 published at 76 Fed. Reg. 15704 (March 21, 2011).
					(B)Identification of Non-Hazardous
			 Secondary Materials That Are Solid Waste, published at 76 Fed. Reg.
			 15456 (March 21, 2011).
					3.Compliance
			 dates
			(a)Establishment of
			 compliance datesFor each
			 regulation promulgated pursuant to section 2, the Administrator—
				(1)shall establish a
			 date for compliance with standards and requirements under such regulation that
			 is, notwithstanding any other provision of law, not earlier than 5 years after
			 the effective date of the regulation; and
				(2)in proposing a
			 date for such compliance, shall take into consideration—
					(A)the costs of
			 achieving emissions reductions;
					(B)any non-air
			 quality health and environmental impact and energy requirements of the
			 standards and requirements;
					(C)the feasibility of
			 implementing the standards and requirements, including the time needed
			 to—
						(i)obtain necessary
			 permit approvals; and
						(ii)procure, install,
			 and test control equipment;
						(D)the availability
			 of equipment, suppliers, and labor, given the requirements of the regulation
			 and other proposed or finalized regulations of the Environmental Protection
			 Agency; and
					(E)potential net
			 employment impacts.
					(b)New
			 sourcesThe date on which the
			 Administrator proposes a regulation pursuant to section 2(a)(1) establishing an
			 emission standard under section 112 or 129 of the Clean Air Act (42 U.S.C. 7412,
			 7429) shall be treated as the date on which the Administrator first proposes
			 such a regulation for purposes of applying the definition of a new source under
			 section 112(a)(4) of such Act (42 U.S.C. 7412(a)(4)) or the
			 definition of a new solid waste incineration unit under section 129(g)(2) of
			 such Act (42 U.S.C.
			 7429(g)(2)).
			(c)Rule of
			 constructionNothing in this
			 Act shall be construed to restrict or otherwise affect the provisions of
			 paragraphs (3)(B) and (4) of section 112(i) of the Clean Air Act
			 (42 U.S.C.
			 7412(i)).
			4.Energy recovery
			 and conservationNotwithstanding any other provision of law,
			 and to ensure the recovery and conservation of energy consistent with the Solid
			 Waste Disposal Act (42 U.S.C. 6901 et seq.; commonly
			 referred to as the Resource Conservation and Recovery Act), in
			 promulgating rules under section 2(a) addressing the subject matter of the
			 rules specified in section 2(b)(2), the Administrator—
			(1)shall adopt the
			 definitions of the terms commercial and industrial solid waste
			 incineration unit, commercial and industrial waste, and
			 contained gaseous material in the rule entitled Standards
			 of Performance for New Stationary Sources and Emission Guidelines for Existing
			 Sources: Commercial and Industrial Solid Waste Incineration Units,
			 published at 65 Fed. Reg. 75338 (December 1, 2000); and
			(2)shall identify
			 non-hazardous secondary material to be solid waste only if—
				(A)the material meets
			 such definition of commercial and industrial waste; or
				(B)if the material is
			 a gas, it meets such definition of contained gaseous material.
				5.Other
			 provisions
			(a)Establishment of
			 standards achievable in practiceIn promulgating rules under
			 section 2(a), the Administrator shall ensure that emissions standards for
			 existing and new sources established under section 112 or 129 of the Clean Air
			 Act (42 U.S.C.
			 7412, 7429), as applicable, can be met under actual operating
			 conditions consistently and concurrently with emission standards for all other
			 air pollutants regulated by the rule for the source category, taking into
			 account variability in actual source performance, source design, fuels, inputs,
			 controls, ability to measure the pollutant emissions, and operating
			 conditions.
			(b)Regulatory
			 alternativesFor each
			 regulation promulgated pursuant to section 2(a), from among the range of
			 regulatory alternatives authorized under the Clean Air Act (42 U.S.C. 7401 et
			 seq.) including work practice standards under section 112(h) of
			 such Act (42 U.S.C.
			 7412(h)), the Administrator shall impose the least burdensome,
			 consistent with the purposes of such Act and Executive Order No. 13563
			 published at 76 Fed. Reg. 3821 (January 21, 2011).
			
	
		
			Passed the House of
			 Representatives October 6, 2011.
			Karen L. Haas,
			Clerk
		
	
	
		October 12, 2011
		Read the second time and placed on the
		  calendar
	
